WRIT GRANTED: The trial court is ordered to reconsider relator’s application in light of La.C.Cr.P. art. 930.4(F). Should the district court consider denying the application because of relator’s failure to include these claims in a prior application, the court must first comply with the directive of Article 930.4(D) and order relator to state reasons for the failure. See State v. Turner, 544 So.2d 387 (La.1989). See also McCleskey v. Zant, — U.S. -, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991), for general standards to evaluate whether or not relator is procedurally barred from raising these claims. The court need not appoint counsel to assist relator in advancing his claim that the application is not repetitive. See Acts 1990, No. 523 (effective September 7, 1990).